DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-27, in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
The Examiner has reviewed the priority documents for the instant application and has concluded that the earliest effective filing date for the full scope of subject matter of claim 1 is possibly found in 63/173443.  Therefore, the effective filing date for claim 1 has been determined to be 11 April 2021 at the very earliest.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application 17/404570. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the Figures 1-48 were not previously presented.
Claim Objections
Claims 1, 3 and 23 are objected to because of the following informalities:  
-Claims 1 and 3 require a period at the end of the claim.  
-Claim 23 recites “the exhaled air exhaled air collector” in line 1 instead of --the exhaled air collector--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is noted that the claim regards an “air cleaning system” but the claim does not explicitly recite any structure which is capable of cleaning air.  The limitation of “said exhaled air suction intake providing for […] through a filter, an exhaled air suction conduit, an exhaled air purification chamber, or any combination thereof” does not explicitly recite the structures of “a filter, an exhaled air suction conduit, an exhaled air purification chamber, or any combination thereof” as it merely requires the exhaled air suction intake to be “capable of” suctioning of the exhaled air towards, into or through such structures.  Therefore, the scope of the claim is unclear as no “air cleaning” structure has been positively recited.
In regard to claim 1, the claim does not recite the structural relationship of the structures of “an exhaled air collector” and “an exhaled air suction intake.”  Therefore, the Examiner is unable to determine how the structures are related or configured in regard to one another.
In regard to claims 2, 4-9, 15-16, 18, 22-24 and 26, it is noted that claim 1 does not explicitly recite the structures of “a filter, an exhaled air suction conduit, an exhaled air purification chamber, or any combination thereof.”  Therefore, it is unclear how to interpret claims which further define the structures.
In regard to claim 3, 10-12, 14-16, 20-21 and 27, it is unclear if the recitation of “a monitor” in the grouping of “a monitor, a computer monitor, a computer monitor screen, or an electronic display screen” was purposefully or accidentally left out of further recitations of the group.  For the purpose of examination, it is viewed that the further recitations of the group include recitation of “a monitor.” 
Claim 13 recites the limitation "the air suction intake" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the exhaled air suction intake--.
Claim 14 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --at least one of the one or more sensors--.
Claim 18 recites the limitation "the air suction intake" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the exhaled air suction intake--.
Claim 23 recites the limitation "the air suction intake" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the exhaled air suction intake--.
The term “mostly open” in claim 25 is a relative term which renders the claim indefinite. The term “mostly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how open, and in what context, the front of the exhaled air collector must be open in order to be viewed as “mostly” open.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama et al. (WO 2020/137465 using US 2022/0054699 as an English-language equivalent; hereinafter “Nakama”) in view of Madrigal et al. (US 11,097,846; hereinafter “Madrigal”).
In regard to claim 1, Nakama discloses an air cleaning system comprising a seat back (12) having a front surface necessarily acting as an exhaled air blocking surface for deflecting and/or directing exhaled air of a user towards an exhaled air suction intake (air inlet 21); an exhaled air collector (air barrier forming units 2) supported by, incorporated into, integrated with, partially surrounding, connected to, attached to, or releasably attached to the seat back, said exhaled air collector necessarily providing for capturing or collecting exhaled air of the user and room air; said exhaled air suction intake providing for suctioning of the exhaled air of the user and the room air towards, into or through such structures as a filter (filter 222), an exhaled air suction conduit (space 24f or gap 24e), an exhaled air purification chamber (air purification mechanism 22), or any combination thereof.  See Figures 1-4B and paragraphs [0017]-[0031].
Nakama does not explicitly disclose wherein the seat back comprises a monitor, computer monitor, a computer monitor screen, or an electronic display screen.  However, it is well-known in the art to integrate a monitor, computer monitor, computer monitor screen, or electronic display screen into the seat back of airline passenger seating to provide in flight entertainment as evidenced by Madrigal.  Madrigal discloses In-Flight Entertainment 142 comprising a screen in the seatback 108 of each passenger seat assembly 104.  See col. 4, lines 31-51 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the seatback in-flight entertainment screen disclosed by Madrigal with the seat of Nakama for the purpose of providing entertainment to the passenger during transit.
In regard to claim 2, it is viewed that the exhaled air collector (air barrier forming unit 2), the exhaled air purification chamber (air purification mechanism 22), or both, are attached to, releasably attached to, incorporated into, or integrated with, a computer monitor stand (seat 10).  The seat 10 of the above combined invention can be viewed as a “computer monitor stand” using the broadest reasonable interpretation of the limitation as the seat functions as a stand for the in-flight entertainment monitor screen.
In regard to claim 3, Nakama discloses wherein the exhaled air suction intake (air inlet 21) is formed around a portion of a periphery of the seat back 12, which comprises a computer monitor, the computer monitor screen, or the electronic display screen (in-flight entertainment 142) in the above combined invention.
In regard to claim 4, Nakama discloses wherein the exhaled air suction intake (air inlet 21) is connected to the air suction conduit (space 24f or gap 24e) or the exhaled air purification chamber (air purification mechanism 22).
In regard to claim 5, Nakama discloses wherein the exhaled air suction intake (air inlet 21) is located adjacent to or within a front or a side of the exhaled air purification chamber (air purification mechanism 22).  See Figures 2A and 2B.
In regard to claim 6, Nakama discloses wherein the exhaled air purification chamber (air purification mechanism 22) is integrated with, incorporated into, attached to, or releasably attached to the seat back 12.  In the combined apparatus, the in-flight entertainment 142 computer monitor is integrated with the seat back such that it can be fairly viewed that the exhaled air purification chamber (air purification mechanism 22) is integrated with, incorporated into, attached to, or releasably attached to the computer monitor.
In regard to claim 7, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2), the exhaled air purification chamber (air purification mechanism 22), or both, are an assembly capable of being attached to the seat back 12.  In the above combined apparatus, the in-flight entertainment 142 screen is integral with the seatback 12 and it can be fairly viewed that the exhaled air collector (air barrier forming unit 2), the exhaled air purification chamber (air purification mechanism 22), or both, are an assembly capable of being attached to the computer monitor, the computer monitor screen, the electronic display screen, or a computer monitor stand (i.e. the seat 10) using the broadest reasonable interpretation of the limitation. 
In regard to claim 8, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2), the exhaled air purification chamber (air purification mechanism 22), or both, are supported by a wall support member (the side structure of the seat 10) which, in the above combined invention, is integral with the computer monitor, the computer monitor screen, or the electronic display screen of the in-flight entertainment 142.
In regard to claim 9, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) is supported by the air purification chamber (air purification mechanism 22) as the air purification mechanism provides structure and support to the unit 2.  See Figure 2A.
In regard to claim 12, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) comprises one or more fans (fan 25) necessarily capable of moving the exhaled air of the user air across a front surface of the seat back 12, which comprises the computer monitor, the computer monitor screen, or the electronic display screen (in-flight entertainment 142 screen) in the above combined apparatus.  See [0023] of Nakama.
In regard to claim 13, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) comprises one or more fans (fan 25) that move air towards the air suction intake (air inlet 21) by suctioning air towards the inlet.  See [0023] of Nakama.
In regard to claim 20, Nakama discloses wherein an attachment (such as the second air barrier forming unit 2 on the opposite side of the seat 10) to the seat back 12, which is integral with the computer monitor, the computer monitor screen, or the electronic display screen of the in-flight entertainment 142 in the above combined invention, assists in cleaning the exhaled air of the user and the room air by causing a reduction of a level of pathogens, carbon dioxide, contaminants, pollutants, particulates, or combinations thereof using the air purification mechanism 22.  See Figures 1A and 2A.
In regard to claim 21, Nakama and Madrigal do not explicitly disclose wherein the computer monitor, the computer monitor screen, or the electronic display screen comprise a curved display screen.  However, it is viewed that curved and flexible display screens are well-known in the art and it would have been within the ambit of one of ordinary skill in the art to have implemented a curved or flexible display screen without creating any new or unexpected results as such would merely constitute an obvious engineering design regarding the aesthetics of the passenger seats.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 22, Nakama discloses wherein the exhaled air purification chamber (air purification mechanism 22) comprises a filter (collection filter 221 or photocatalyst-supporting filter 222), a microbicidal agent (photocatalyst on the filter 222), a microbicidal light (light source 223 for irradiating ultraviolet rays), a microbicidal material (photocatalyst on filter 222), or combinations thereof.  See paragraphs [0024]-[0030].
In regard to claim 23, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) comprise one or more fans (fan 25).  See [0023].
In regard to claim 24, Nakama discloses wherein the exhaled air purification chamber (air purification mechanism 22), the exhaled air suction conduit(space 24f or gap 24e), or both, comprise one or more fans (fan 25).  See [0023] and Figure 2A.
In regard to claim 25, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) comprises one or more of a fixed open front (air inlet 21), a mostly open front (air inlet 21), an exhaled air catch basin (area above lower surface 24d), an outer lip (lip which would surround air inlet 21), or combinations thereof.  See Figure 2A and [0022].
In regard to claim 26, Nakama discloses wherein the exhaled air collector (air barrier forming unit 2) is an attachable kit as Nakama teaches that the units are “installed” on each seat 10.  See [0020].
In regard to claim 27, Nakama discloses wherein seat back 12, which comprises the computer monitor, the computer monitor screen, or the electronic display screen of the in-flight entertainment 142 screen in the above combined invention, are one of a vehicle seat screen or monitor, a theater seat screen or monitor, a classroom screen or monitor, an aircraft seat screen or monitor, or a monitor associated with a communication device as the listed options depend on the intended use of the space which the seat 10 occupies.  See [0019].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakama in view of Madrigal and Kinoshita et al. (JP 2004113561A with reliance upon the English-language Machine Translation; hereinafter “Kinoshita”).
In regard to claim 14, Nakama and Madrigal are silent in regard to a sensor which is capable of sensing when an individual is sitting or standing in front of the screen.
Kinoshita discloses an air purification chair which filters and sterilizes air of people sitting in an arrangement of chairs by integrating a suction port into the seat back of each chair.  Kinoshita discloses a sensor (detection means 15) which is capable of detecting a person in the chair using infrared rays such that the purification unit of the proximal chair can be operated.  See Figure 4 and the second the last paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection means of Kinoshita with the above combined invention for the purpose of controlling the operation of the air purification mechanism based upon the proximity of a user.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakama in view of Madrigal and Miller (US 2022/0072185).
In regard to claim 15, Nakama discloses wherein a sensor 26 can be used for detecting the condition of air taken in by the air inlet 21 and using the sensed condition to automatically adjust the air volume of each unit 2.  See [0041] and [0043].  
Nakama and Madrigal are silent in regard to a carbon dioxide sensor.
Miller discloses a UV treatment system 108 for treating indoor air which includes a carbon dioxide sensor 110.  The sensor can provide feedback regarding the environmental conditions for controlling the operation of the system.  See paragraphs [0034]-[0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the carbon dioxide sensor of Miller with the air condition sensor of the above combined apparatus of Nakama and Madrigal for the purpose of enabling further conditions of air quality to be monitored such that enhanced control of the air purification mechanism can be enabled.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama in view of Madrigal and Khaw et al. (US 2022/0185062; hereinafter “Khaw”).
In regard to claims 16-17, Nakama discloses wherein a sensor 26 can be used for detecting the condition of air taken in by the air inlet 21 and using the sensed condition to automatically adjust the air volume of each unit 2.  See [0041] and [0043].  
Nakama and Madrigal are silent in regard to an acoustic sensor.
Khaw discloses a vehicle cabin cleaning system.  Khaw discloses an audible sensor which is capable of detecting a couch or a sneeze of a passenger in order to determine the operation of the air treatment within the cabin of the vehicle.  See [0028], [0145] and [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the audible sensor of Khaw with the air condition sensor of the above combined apparatus of Nakama and Madrigal for the purpose of enabling enhanced control of the air purification mechanism.
Allowable Subject Matter
Claim 10-11 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774